798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Richad PERRY, Plaintiff-Appellant,v.Robert ELSEA, Warden, Federal Correctional Institution,Lexington, Kentucky, Defendant-Appellee.
No. 86-5022.
United States Court of Appeals, Sixth Circuit.
July 21, 1986.

Before LIVELY, Chief Judge, and WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This matter is before the Court on consideration of appellant's motion for appointment of counsel on appeal from the district court's dismissal of his complaint which alleges that appellant sustained personal injuries while performing his duties as part of the Prison Industries Program.  This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's informal brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant is an inmate at the Federal Correctional Institution at Ashland, Kentucky.  He claims that while he was incarcerated at the Federal Correctional Institution at Lexington, Kentucky, he slipped and fell while stripping the wax from the dining room corridor and sustained injuries to his lower back as a result.  The matter was referred to a magistrate who determined that appellant's exclusive remedy was via the Prison Industries Fund.  Accordingly, the case was dismissed.


3
According to the provisions of 18 U.S.C. Sec. 4126, compensation to inmates for injuries sustained in any work activity in connection with the maintenance of the institution shall be paid from the Prison Industries Fund.  This remedy is exclusive.  U.S.  v. Demko, 385 U.S. 149 (1966);  Aston v. U.S., 625 F.2d 1210 (5th Cir. 1980);  Sturgeon v. Federal Prisoners Industries, 608 F.2d 1153 (8th Cir. 1979).


4
It appears that the questions on which this cause depends are unsubstantial so as to not require further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, it is ORDERED that appellant's motion for appointment of counsel be denied and the final order of the district court be affirmed.